Being of the opinion that the guardian would not be entitled to a judgment in a court of law, so long as there is a trustee who has not been removed, I dissent from the rulings in division 1 of the opinion, which permit such recovery. Only a court of equity could remove the trustee, but the judgment in favor of the guardian has the effect of removing the trustee in so far as the amount represented by that judgment is concerned. The judgment therefore does by indirection what a court of law can not do directly, and constitutes an invasion of equity jurisdiction.